     Case 3:18-cv-00547-LAB-MDD Document 88 Filed 10/15/20 PageID.467 Page 1 of 4



1
2
3
4
5
6
7                         UNITED STATES DISTRICT COURT
8                      SOUTHERN DISTRICT OF CALIFORNIA
9
10   LANCE WILLIAMS,                           Case No.: 18cv547-LAB-MDD
11                                Plaintiff,
                                               ORDER DENYING PLAINTIFF'S
12   v.                                        MOTION TO COMPEL AND
                                               MOTION FOR
13   O. ORTEGA, et al.,
                                               RECONSIDERATION
14                            Defendants.

15                                             [ECF No. 85]
16
17         On October 7, 2020, Plaintiff Lance Williams (“Plaintiff”), a state
18   prisoner proceeding pro se and in forma pauperis, filed a motion to compel
19   Defendants O. Ortega, R. Valencia, S. Bustos, F. Lewis, A. Bowman, and M.
20   Kimani (collectively, “Defendants”) to supplement their response to his
21   request for production of documents, set two, number two. (ECF No. 85 at 1).
22   Plaintiff also asks the Court to reconsider its September 17, 2020 Order
23   denying Plaintiff’s motion to compel his request for production of documents,
24   set four and denying his request that the Court issue a subpoena on his
25   behalf. (Id. at 2-3). Defendants filed a response in opposition on October 15,
26   2020. (ECF No. 87).
27   //

                                               1
                                                                       18cv547-LAB-MDD
     Case 3:18-cv-00547-LAB-MDD Document 88 Filed 10/15/20 PageID.468 Page 2 of 4



1                             I.   MOTION TO COMPEL
2          First, Plaintiff asks the Court to compel Defendants to supplement their
3    response to request number two of his second set of requests for production of
4    documents. (Id. at 1). Request two asks Defendants to “[p]rovide [an]
5    overview diagram or photo of A-Yard prison housing units included needed to
6    show jury a play by play of the incident to show location of plaintiff and
7    defendants as well [as] a photo of P.S.U Facility to show holding cages and
8    place where offices sit to show where plaintiff was and where defendants
9    were when plaintiff requested medical care.” (ECF No. 55 at 10).
10         A party may request the production of any document within the scope of
11   Rule 26(b). Fed. R. Civ. P. 34(a). “For each item or category, the response
12   must either state that inspection and related activities will be permitted as
13   requested or state an objection to the request, including the reasons.” Fed. R.
14   Civ. P. 34(b)(2)(B). The responding party is responsible for all items in “the
15   responding party’s possession, custody, or control.” Fed. R. Civ. P. 34(a)(1).
16   Actual possession, custody or control is not required. Rather, “[a] party may
17   be ordered to produce a document in the possession of a non-party entity if
18   that party has a legal right to obtain the document or has control over the
19   entity who is in possession of the document.” Soto v. City of Concord, 162
20   F.R.D. 603, 620 (N.D. cal. 1995). A party propounding discovery may seek an
21   order compelling disclosure when the opposing party fails to respond, or
22   contains unfounded objections, to discovery requests. Fed. R. Civ. P.
23   37(a)(3)(B).
24         Plaintiff contends Defendants only provided an overview diagram for
25   the P.S.U. Facility and not a photo. (ECF No. 85 at 1). Plaintiff explains that
26   an actual photo “would be more adequate to convey [a] message to [the] jury.”
27   (Id.). Defendants produced diagrams of the A-Yard, P.S.U., and housing unit

                                             2
                                                                       18cv547-LAB-MDD
     Case 3:18-cv-00547-LAB-MDD Document 88 Filed 10/15/20 PageID.469 Page 3 of 4



1    at Richard J. Donovan Correctional Facility. (ECF No. 87-1 at 2).
2    Defendants do not have any other responsive documents. (Id.).
3          The Court cannot compel Defendants to produce documents that do not
4    exist or are not in their possession, custody, or control. Accordingly, the
5    Court DENIES Plaintiff’s motion with respect to request number two.
6                     II.   MOTION FOR RECONSIDERATION
7          Second, Plaintiff asks the Court to reconsider its September 17, 2020
8    Order, which denied his motion to compel Defendants to produce documents
9    responsive to his requests for production of documents, set four, and his
10   request that the Court issue a non-party subpoena. (ECF Nos. 85 at 2-3; 76).
11         Pursuant to Federal Rule of Civil Procedure 59(e), district courts have
12   the power to reconsider a previous ruling or entry of judgment. Under Rule
13   59(e), it is appropriate to alter or amend a previous ruling if “(1) the district
14   court is presented with newly discovered evidence, (2) the district court
15   committed clear error or made an initial decision that was manifestly unjust,
16   or (3) there is an intervening change in controlling law.” United Nat. Ins. Co.
17   v. Spectrum Worldwide, Inc., 555 F.3d 772, 780 (9th Cir. 2009) (citation
18   omitted).
19         In denying Plaintiff’s prior motion, the Court noted that Plaintiff’s
20   discovery requests were sent on September 1, 2020 and that the discovery
21   deadline was September 7, 2020. (ECF No. 76 at 2). Thus, the Court denied
22   Plaintiff’s motion because the discovery requests were untimely, but noted
23   that “the relevance of the requested information to any of Plaintiff’s claims is
24   not obvious.” (Id. at 2-3). Plaintiff claims the Court should reconsider its
25   prior Order because he “is a layman, pro se, indigent with mental health
26   impairments and is oblivious to the discovery rules and procedures.” (ECF
27   No. 85 at 2).

                                              3
                                                                         18cv547-LAB-MDD
     Case 3:18-cv-00547-LAB-MDD Document 88 Filed 10/15/20 PageID.470 Page 4 of 4



1          Plaintiff’s pro se status does not demonstrate grounds for
2    reconsideration. “Pro se litigants must follow the same rules of procedure
3    that govern other litigants.” King v. Atiyeh, 814 F.2d 565, 567 (9th Cir.
4    1987). “The hazards which beset a layman when he seeks to represent
5    himself are obvious. He who proceeds pro se . . . does so with no greater
6    rights than a litigant represented by a lawyer, and the trial court is under no
7    obligation to become an ‘advocate’ for or to assist and guide the pro se layman
8    . . . .” Jacobsen v. Filler, 790 F.2d 1362, 1365 n.5 (9th Cir. 1986) (quoting
9    United States v. Pinkey, 548 F.2d 305, 311 (10th Cir. 1977)).    Accordingly,
10   the Court DENIES Plaintiff’s motion for reconsideration. (ECF No. 85 at 2-
11   3).
12                                   III. CONCLUSION
13         Based on the foregoing reasons, the Court DENIES Plaintiff’s motion in
14   its entirety.
15         IT IS SO ORDERED.
16   Dated: October 15, 2020
17
18
19
20
21
22
23
24
25
26
27

                                             4
                                                                        18cv547-LAB-MDD
